The facts are all found in favor of the plaintiff. They are sustained by competent evidence, and the judgment has been affirmed by the General Term. We can make no inquiry into the facts, but must take them as given by the referee in his report.
There is but a single question of law in the case. During the delivery of the hides payments for them were usually made weekly. On several of these occasions receipts were given for the precise amounts paid, which were expressed to be in full for the hides. In fact, the payment was not in full, but a further sum was then due. This was known to the plaintiff. There was no error, and there was no fraud. Is the plaintiff cut off by these receipts from now recovering the balance actually due to him?
By the finding of the referee this amount now sought to be recovered was, and is, actually due to the plaintiff. How has the debt been discharged? Not by payment; not in a settlement, by way of compromise, of disputed accounts. No such transaction took place. There was no dispute between the parties. Neither was asked at any time to yield anything claimed on his part. Neither party understood that there was any such concession. There was due to the plaintiff a sum, certain — say $2,000, as an illustration. The defendants pay $1,500 and the plaintiff gives them a receipt in full for $2,000. If A. lends B. $2,000, and B. pays A. $1,500, which A. says, either orally or by writing, is in full of the loan, it, nevertheless, is not in full. A. may at once sue B. and recover the remaining $500. There is no consideration for the professed discharge. A man cannot, by the payment of $1,500, pay an admitted debt of $2,000. This has ever been the law. In such case nothing less than a technical release, under seal, can bar the recovery. (Harrison v. Close, 2 J.R., 448; Seymour v. Minturn, 17 id., 169; Mech. Bk. v.Hazard, 13 id., 353.)
I can see no difference, in this respect, between an admitted debt created by the sale of property and an admitted debt created upon the loan of money. They stand upon the *Page 207 
same plane. Neither can be satisfied by part payment. (Hendrickson v. Beens, 6 Bos., 639; 1 Greenl. Ev., § 212; auth. supra.)
The cases in which a receipt has been held to be conclusive upon the party giving it will be found to be cases where the claims or accounts were in dispute, and a compromise was agreed upon; or where a receipt was given for unliquidated damages. Such were the cases of Coon v. Knappe (4 Seld., 402), andKellogg v. Richards (14 Wend., 116), cited by the appellant. The first case was where an injury was sustained by the upsetting of a stage-coach. The plaintiff gave a receipt for forty dollars "in full for damages done to me by the stage accident of the 13th of June." This was held to be in the nature of a contract and release, and that it could not be varied by parol proof. It has no resemblance to the case before us. Kellogg v. Richards was a case where the creditor received the note of a third person for a less sum than that due to him, and in full payment of his debt. In such case the security of a third person forms a consideration for the discharge of the residue of the debt. It is binding as an accord and satisfaction. (Boyd v. Hitchcock, 20 Johns., 76;Le Page v. McCrea, 1 Wend., 164.)
In my opinion the judgment of the General Term was correct and should be affirmed.